Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes: 
1.	Rejection under nonstatutory double patenting for claims 1-20 as being unpatentable over U.S. Paten 10, 943,269 B1 has been withdrawn since a terminal disclaimer has been filed and approved on 06/28/2022.  Further, rejection under 101 for claim 1-20 has been withdrawn since the amended independent claims 1, 6 and 17 as a whole include a combination of limitations that has been found as significantly more. 
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Larry Fathman (Reg. No. 74,214) on July 7, 2022.  
3.	 The Claims have been amended as follows:
1. (Currently Amended) A system, comprising: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the system to: 
generate a content identifier (ID) and a reference link for displayed content, the reference link referencing an offering;
generate a hash ID for the content ID using a hashing algorithm; 
associate the content ID and the hash ID with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table; 
detect at least one user interaction with the reference link from the client device; 
in response to detecting the at least one user interaction with the reference link from the client device, provide the offering and one or more related offerings to a client device; 
determine, in response to the activation of the reference link, a web action associated with the offering or the one or more related offerings; 
update the plurality of dynamic logical columns in the logical table with information associated with the web action taken with respect to at least one of the offering or the one or more related offerings, the information referenced by the hash ID; and 
provide a charge or a credit to a content provider associated with the content based at least in part on the information from the update.
6. (Currently Amended) A computer-implemented method, comprising:
generating, using a processor, an encrypted reference for a reference;
generating, using the processor, a reference link associated with the reference; 
associating the encrypted reference with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table;
providing information associated with the reference to a client device;
detecting at least one user interaction with the reference link;
in response to detecting the at least one user interaction with the reference link, providing an offering and one or more related offerings associated with the information to the client device;
determining, in response to the activation of the reference link, a web action associated with the offering or the one or more related offerings; and
updating, using the processor, the plurality of dynamic logical columns in the logical table with an entry associated with the encrypted reference and associated with a credit or a charge based at least in part on the web action taken with respect to at least one of the offering or the one or more related offerings.
17. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to:
generate an encrypted reference for a content reference;
generate a reference link associated with the content reference:
associate the encrypted reference with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in a logical table;
provide content associated with the content reference to a client device;
detect at least one user interaction with the reference link;
in response to detecting the at least one user interaction with the reference link, provide an offering and one or more related offerings associated with the content;
determine, in response to the activation of the reference link, a web action associated with the offering or the one or more related offerings;
in accordance with the web action taken with respect to at least one of the offering or the one or more related offerings, update the plurality of dynamic logical columns in the logical table with information associated with the encrypted reference, the updating associated with a credit or a charge based at least in part on the web action.
Allowable Subject Matter
4.	This is in response to the applicant's communication filed on June 28,2022 and a telephone call with Attorney Larry Fathman (Reg. No. 74,214) on July 7, 2022, wherein claims 1-20 are allowed.  Claims 1, 6 and 17 have been amended by the Applicant.
3.	The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, the combination of prior art of record {the combination of Moiz et al; (US 2016/0110775 A1), Liu et al; (US 2017/0091807) and Conner et al; (US 7,876,748); and other prior art of record} fails to fairly teach a method and system, as claimed as a whole, including the underlined subject matter: “associate the content ID and the hash ID with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in logical table;…..; and  update the plurality of dynamic logical columns in the logical table with information associated with the web action taken with respect to at least one of the offering or the one or more related offerings, the information written referenced by the hash ID”.
Regarding independent claim 6, the combination of prior art of record {the combination of Moiz et al; (US 2016/0110775 A1), Liu et al; (US 2017/0091807) and Conner et al; (US 7,876,748); and other prior art of record} fails to fairly teach a method and system, as claimed as a whole, including the underlined subject matter: “associating the encrypted reference with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in logical table;…..; and  updating, using the processor, the plurality of dynamic logical columns in the logical table with an entry associated with the encrypted reference and associated with a credit or a charge based at least in part on the web action with respect to at last one of the offering or the one or more related offerings”.
Regarding independent claim 17, the combination of prior art of record {the combination of Moiz et al; (US 2016/0110775 A1), Liu et al; (US 2017/0091807) and Conner et al; (US 7,876,748); and other prior art of record} fails to fairly teach a method and system, as claimed as a whole, including the underlined subject matter: “associate the encrypted reference with a cell of an individual static logical column and with cells of a plurality of dynamic logical columns in logical table;…..; and in accordance with the web action taken with respect to at last one of the offering or the one or more related offerings, update the plurality of dynamic logical columns in the logical table with information associated with the encrypted reference, the updating associated with a credit or a charge based at least in part on the web action”. 
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681